- BB&T UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 27, 2010 Date of Report (Date of earliest event reported) BB&T Corporation (Exact name of registrant as specified in its charter) Commission file number : 1-10853 North Carolina 56-0939887 (State of incorporation) (I.R.S. Employer Identification No.) 200 West Second Street Winston-Salem, North Carolina 27101 (Address of principal executive offices) (Zip Code) (336) 733-2000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07 Submission of Matters to a Vote of Security Holders. BB&T Corporation (the Corporation or BB&T) held its Annual Meeting of Shareholders on April 27, 2010, to consider and vote on the matters listed below. A total of 566,381,693 of the Corporations shares of common stock were present or represented by proxy at the meeting. This represented approximately 82% of the Corporations 691,504,957 shares of common stock that were outstanding and entitled to vote at the meeting. Proposal 1: Election of Directors The individuals named below were elected to serve as directors of the Corporation for a one-year term expiring in 2011: Name Votes FOR Votes WITHHELD John A. Allison IV 451,642,368 9,106,253 Jennifer S. Banner 453,333,175 7,415,446 K. David Boyer, Jr. 453,588,314 7,160,307 Anna R. Cablik 424,373,492 36,375,129 Ronald E. Deal 405,108,669 55,639,952 Barry J. Fitzpatrick 451,584,819 9,163,802 J. Littleton Glover, Jr. 338,076,618 122,672,003 L. Vincent Hackley, PhD 449,321,196 11,427,425 Jane P. Helm 451,752,929 8,995,692 John P. Howe III, M.D. 453,272,589 7,476,032 Kelly S. King 443,814,662 16,933,959 James H. Maynard 448,850,070 11,898,551 Albert O. McCauley 452,422,861 8,325,760 J. Holmes Morrison 453,875,645 6,872,976 Nido R. Qubein 430,410,515 30,338,106 Thomas E. Skains 453,791,080 6,957,541 Thomas N. Thompson 454,225,442 6,523,179 Stephen T. Williams 454,309,525 6,439,096 There were 105,633,072 broker non-votes for each director on this proposal. Proposal 2: Increase in the Number of Shares of Authorized Common Stock Shareholders approved an amendment to the Corporations articles of incorporation to increase the authorized number of shares of the Corporations common stock, par value $5.00 per share, from 1 billion shares of common stock to 2 billion shares of common stock as described in the Corporations proxy statement. Votes FOR Votes AGAINST Abstentions 499,976,695 62,586,197 3,818,801 Proposal 3: Ratification of Auditors Shareholders ratified the reappointment of PricewaterhouseCoopers LLP as the Corporations independent registered public accounting firm for 2010. Votes FOR Votes AGAINST Abstentions 558,062,854 5,975,253 2,343,586 Proposal 4: Shareholder Proposal regarding BB&Ts political contributions and related policies and procedures Shareholders supported the Board of Directors recommendation, rejecting a shareholder proposal requesting reports with respect to BB&Ts political contributions and related policies and procedures. Votes FOR Votes AGAINST Abstentions 119,704,761 270,089,440 70,954,420 There were 105,633,072 broker non-votes for this proposal. Proposal 5: Shareholder Proposal regarding an independent Board chair Shareholders supported the Board of Directors recommendation, rejecting a shareholder proposal regarding an amendment to the Corporations bylaws to require an independent chair of the Board. Votes FOR Votes AGAINST Abstentions 84,959,606 365,693,398 10,095,617 There were 105,633,072 broker non-votes for this proposal. Proposal 6: Shareholder Proposal regarding BB&Ts overdraft policies and procedures Shareholders supported the Board of Directors recommendation, rejecting a shareholder proposal requesting a report on BB&Ts overdraft policies and practices. Votes FOR Votes AGAINST Abstentions 100,921,170 326,635,938 33,191,513 There were 105,633,072 broker non-votes for this proposal. S I G N A T U R E Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BB&T CORPORATION (Registrant) By: /s/ Cynthia B. Powell Cynthia B. Powell Executive Vice President and Corporate Controller (Principal Accounting Officer) Date: April 30, 2010
